 BROWNING INDUSTRIES269Browning Industries,VenetianMarble of Kentuckyand Norbert C. Krimple.Case 9-CA-8289September 13, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn June 27, 1974, Administrative Law Judge Jen-nieM. Sarrica issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.and abide by the following:WE WILL NOT discharge or otherwise punish em-ployees because they have engaged in concertedactivities for their mutual aid or protection.WE WILL offer Norbert C. Krimple immediateand full reinstatement to his former position or,if it no longer exists, to a substantially equivalentposition,without prejudice to his seniority orother rights and privileges, and make him wholefor any loss of earnings.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights.All employees are free to engage in concerted activ-ities for the purpose of collective bargaining or othermutual aid or protection. Our employees are also freeto refrain from any or all such activities.BROWNING INDUSTRIES, VE-NETIANMARBLE OF KEN-TUCKY(Employer)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Browning Industries, Ve-netianMarble of Kentucky, Jeffersontown, Ken-tucky, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, except that the attached notice is substitut-ed for the Administrative Law Judge's notice.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderanceof all ofthe relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd.188 F.2d362 (C.A. 3). We havecarefully examined the record and findno basis for reversing her findings.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law and we have been ordered to post thisnotice.We intend to carry out the Order of the BoardDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 550 Main Street, Federal Office Build-ing,Room 3003, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Upon duenotice, this proceeding under Section 10(b) of the NationalLabor Relations Act, as amended (29 USC § 151,et seq. ),hereinafter referred to as the Act, was tried before me atLouisville,Kentucky, on May 7, 1974, presentingallega-tions that Browning Industries, Venetian Marble of Ken-tucky, hereinafter referred to as the Respondent, committedunfair labor practices within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act. Respondent filed atimely answer denying that it committed the violations ofthe Act alleged. Representatives of all parties were presentand participated in the hearing.Based on the entire record, including my observation ofthe witnesses, and after due consideration of the argumentspresented in the briefs filed by the General Counsel and the 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent admits, and I find, that it is a partnershipengaged in the manufacture of synthetic marble at its Jeffer-sontown, Kentucky, plant; that during the 12-month periodpreceding the issuance of the complaint herein, which is arepresentative period, Respondent sold and caused to beshipped from its Kentucky location goods valued in excessof $3,000 sent directly to points located outside the State ofKentucky, and goods valued in excess of $48,000 sent toenterprises located within the State, each of which shippedgoods valued in excess of $50,000 from locations within theState to locations in States other than Kentucky; and thatit is an employer as defined in Section 2(2) of the Actengaged in commerce and in operations affecting commerceas defined in Section 2(6) and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. The IssueIt isalleged in the complaint and denied in the answer,as amended, that on or about February 1, 1974, Respondentdischarged, and at all times thereafter failed and refused toreinstateto his former position of employment, Norbert C.Krimple, the charging party herein, because he engaged inprotected concerted activities.B. BackgroundWalter Browning and Adeline Browning are the onlypartners and the sole owners of Respondent. Both are activeworking partners, with Adeline handling the executive func-tions and Walter supervising the plant operations and sup-plying the artistic talent.Norbert C. Krimple was first employed by Respondent inDecember 1967, and worked for approximately 3 years be-fore this period of employment ended. Krimple again ac-cepted employment with Respondent in August 1973. Atthat time Respondent had lost all of its experienced finishersand was operating with trainees only. George Browningtestified that Krimple was a good worker and a good finish-er; "the best we've ever had," and that he needed someonewho knew finishing work to take over and teach the newmen. Adeline Browning called Mrs. Krimple and asked thatMr. Krimple come to the company office and speak with theBrownings. He did so. Krimple informed them he was avail-able for full-time work but was in ill health and under adoctor's care. Krimple was invited to resume employmentwith Respondent on a part-time basis or for such time as hefelt able to work. George Browning told Krimple that if hewas willing to come back, when he became weak or tired ornervous, he should sit down, drink a cup of coffee andsmoke a cigarette, and if he could not manage to staythroughout the day he could go home. Krimple accepted theoffer, and after 2 weeks was given a raise and a promotionto supervisor of the finishing room operation with the addedduties of keeping the work moving, of keeping employees onthe job performing work in the order of its importance, andof instructing the men on the finer points of the work. Inmid-January 1974, the title and supervisory duties were tak-en away and Krimple's wages were reduced by 50 cents perhour.C. TheDischargeEmployees learned by rumor that Browning was planningto hold a meeting and anticipated that he would announcea raise for them. On January 31, 1974, Respondent calleda meetingof the employees at which each was handed aclipboard containing a form on which to record the workperformed and the time taken for each piece of work. Wal-ter Browning explained to the employees how to fill out theform recording their work activities, and told them to startwith the next day and to continue for the next 2 weeks.Some employees asked questions. Adeline Browning toldthem this would show who was doing the work. Krimpleasked what this procedure would mean to them in terms ofmoney. Browning stated that this was on a trial basis andthatmaybe within a couple of months they could worksomething out which would give them more money. Thereaction of the employees to this procedure was negative. Itwas viewed as an attempt to put them on piecework andthey thought it unlikely that this method would give themany more money.Krimple arrived at the plant the next morning at approxi-mately 7:40 a.m., almost an hour before starting time at theplant. Early arriving employees sat around discussing themeeting of the day before, expressing their disappointmentbecause they had all been promised more money, and dis-cussing what they were going to do about it. When neitherJohn White nor Alan Kelly, the two men who worked withKrimple, arrived by 8:30 Krimple left the plant and wenthome. Later in themorningKelly and White spoke to Krim-ple by telephone informing him that they both had come towork and asking him to come to the plant and discuss withall the employees while they had lunch what they were goingto do about the matter presented to them in the previousday's meeting, and about money. Krimple arrived at theplant at about 11:40. In their discussion the employees de-cided to call the Brownings to the shop and ask what theyintended to do aboutraises.As the other employees wereeating, it was decided that Krimple would ask the Brown-ingsto come to the finishing room and speak with the em-ployees and that Krimple would be the employees'spokesman.Krimple gave the employees' message to Adeline Brown-ing.When the Brownings arrived at the finishing room inresponse to this message, Krimple stated that he was speak-ing for the employees. Krimple told the Brownings that theemployees knew the company shipped a stated amount ofmerchandise during the month of January and that thecompany was making money. He said the employees wouldlike to share a little in these profits and make more moneythemselves. George Browning started talking about the sys-1George Browning testified that at this point he told Krimple to let theother men speak for themselves. BROWNING INDUSTRIEStern 2 they were instituting, referring to the program theyhad discussed the night before, and told the employees thatif it worked out they wouldbenefit.Krimple's response was"my ass" or "piece work my ass," whereupon GeorgeBrowning told Krimple, "If you don't like it, you see thedoor." Krimple started for the door, then turned and said"from now on, you will have to talk to the Union man," andas he said this he showed Adeline Browning his union card.Adeline Browning said, "you do not have enough employ-ees for a Union." Krimple said, "I'll see."George Browningtold Krimple to "hit the door and to tell the Union man tomake an appointment."As Krimple neared the doorGeorgeBrowningcalled him backand askedfor the key tothe plant. Krimple gave him the key stating "I don't wantnothing in this plant except my paycheck," and left.Almost immediately after Krimple's departure the meet-ing ended. Browning asked the other employees if anybodyelse had anything to say and everybody shook their heads"no." Employees were upset because they believed Krimplehad been fired because he was speaking for them. Kellywent to the office and spoke to George Browning onKrimple's behalf. Kelly told Browning that the employeeswere upset and concerned because Krimple was speakingfor all of the employees and was fired for this. Browningdisplayed to Kelly the attendance record showing that all ofthe employees had poor attendance. Kelly asked if therewas a possibility that Krimple could return to work. Brown-ing replied, "not for some time, nothing immediately," indi-cating that he believed Krimple was drunk at the time hewas talking for the employees. Browning recalled he statedto Kelly he would consider talking to Krimple only if Krim-ple would join the AA, and did something to assure that hewould never take a drink on the premises again.Browning asserted "my reason for discharging Mr. Krim-ple-pure and simple, he was too much of a victim of alco-hol."Browning testified that although Krimple never2Browning testifiedthat theygot into a discussionof theschedules passedout the eveningbeforeand Krimple was referring to it as piecework. He wasinsisting that it was not piecework but an attemptby the Company to workout aprofit-sharing plan.With this statementKrimple beganscreaming "thisisnothingbut atrial," then kept repeating"a trial"until Browning toldKrimple "there's thedoor."I do not credit George Browning's testimony thatKrimple wasscreamingor thathe was repeating the words "a trial"when hewas told to"hit the door"as the testimony of all other witnesses includingAdeline Browningcorroborate Krimple's version of the exchange. Kellytestified that Krimple seemed impatient but was not abusive.3Respondent also attempted to presenttestimony by Browning implyingthatKrimple wasnot discharged when he was told to "hit the door" at theFebruaryImeeting,but that the decision that "we just could not havesomeone that couldn't control their manners," and never to reinstate Krim-pie, was made later that afternoon when Adeline told him of some remarksand actionsof Krimple allegedlydirected to her during preceding weeks, andthat he wouldhaveso advisedKrimple ifthe latter had reported to workMondaymorning.Browning did not mention this to Krimple when the lattercame into theoffice forhis check and showed Browning his union card againat 3 o'clockthat afternoon,nor did Browning mention this alleged otherreason a week later when Krimple came to the plant to claim, and sold toBrowning, some personal tools.It is not clear whether Respondent is con-tendingthat by leavingat Browning's directionon February1,Krimple quithis joband was not discharged at all; that Krimple was only suspendedindefinitely at that time;or that he was dischargedlater onlyfor otherreasons which were never communicated to him.Respondent took the posi-tion atthe hearingthat this evidence was not being offered to establish thatreinstatement should notbe orderedin the event Krimple's discharge wereto be foundunlawful.General Counsel'smotion to reject the testimony and271admittedhaving a drinking problem tohim, Browning be-lievedKrimple's illness and his absenteeismwas related tohis excessivedrinking." He asserted that in November orDecember 1973, Krimple began havingincreasing absencesand Krimple's wife reported that he wasnot feelingwell, butBrowningsuspected that Krimple was drinking again be-cause insteadof his normal businesslike approach Krimplebecame flippant and walked through the plant laughing andsinging, and Browning noticed the smell of liquor or Geritolon his breath.On the Friday before Krimple's discharge,Browningcalled Krimple into the office and told him that,inasmuchas he had been absent from work so much, the Companywas taking away the supervisory job because the supervisorhad to be there to be entitled to the permiumwages.Assert-edly Browningalso statedhe was incensedabout some re-mark Krimple had made to AdelineBrowning while he was"under theinfluence" and told Krimple he was being puton probation not to come into the plant when he had beendrinking.With respect to the day of Krimple's discharge,Browningtestifiedthat when Adeline told him Krimple had broughtthe messagethat the men wanted tosee them in the finishingroom, she statedthat she thought Krimple had been drink-ing. Browningadmitted he did not personally see Krimplehave a drink on February1,but insisted that he believedKrimple was pretty intoxicated and that he smelled liquoron Krimple's breath .6The employees who worked directly with Krimple andwho had close contact with and conversations with Krimplebefore the February 1 meeting credibly testified that Krim-ple was not drunk that day; that they did not smell alcoholon Krimple's breath; and that he was acting no differentlythan he usually acted at work except that he seemeda littlemore nervous. Neither hadever seenKrimple drunk on thejob, although both admitted that on occasioneach had seenKrimple, as well as other employees, take a drink while onthe job. Both asserted that they had never observed Krimplewith sufficient to drink while on the job to interfere with hisability to perform his work. Indeed, he did a better job thanany of the employees. There were occasions, however, whenKrimple could not perform certain heavy work because hewas too weak and nervous.Browningadmitted he had observed employees drinkingon the plantpremises, and did not discharge them for this.The evidencealso establishesthat the company has hadoccasion to give a party at the plant with a layout of refresh-the offerof proof wasgranted.4 Browning testified that he firstknew Krimplewas a victim of alcohol in1969 and 1970, and that Krimple's earlier employment was terminated be-cause of excessive drinking on the job. Browning asserted that when herehiredKrimple he askedwhether Krimplehad been drinking and thatKrimple replied he had not taken a drink in several months.5Browning testified that theCompanyhad no setpolicy onabsenteeismand that it had what it considered a serious problem with its total work forcewith respect to absenteeism.Because of this problem, in mid-January 1974,Browning established a rule thatany employee who putin a 40-hour weekwould receive a $ 10 bonus in hispay. Krimplereceived such a bonus for theweeksending January 25 and February 1.6 The evidenceindicates that theonly time GeorgeBrowningsaw Krimpleon February 1, beforethe discharge,was during the meeting.There is noevidence that any time during the meeting Krimple was standing in suchclose proximity to Browning that the latter could catchKrimple'sbreath. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDments and liquor and that on such occasion some employeeshad too much to drink. In addition, when the setting of amould or cast is running late and employees have to waitbeyond regular working hours to break the material out,either Adeline or George Browning has gone to the liquorstore and brought back beer for the employees. When thecast was ready, employees would complete the removal ofthe form and place it on the table for finishing the followingmorning. Browning testified that each employee was sup-posed to have only one beer, but he learned later that theyhad consumed more than that. Browning testified that hemay have brought into the plant more than enough for onebeer to each man but any additional beer was purchased totake home with him. He also testified that he drinks Scotchin the evening, as many as 5, 6 or 7 Scotches about everyother evening-then added, perhaps facetiously, that on anevening he drinks "all I can get."D. Analysis and ConclusionsThe evidence clearly establishes that theBrownings un-derstood Krimple was acting as the spokesman of all theemployees in seeking and speaking at the meeting of Febru-ary 1, when he voiced the request that employees receivemore money, and engaged in the discussion with GeorgeBrowningas to whether the program instituted by the Com-pany at the meeting the previousevening wasin reality apiecework system. This activity by Krimple was clearly con-certed activity protected by the Act.I find, on the basis of the evidence presented, includingthe testimony of George Browning, that Respondent diddischarge Krimple at the meeting with employees whenBrowning directed Krimple to the door and relieved him ofthe key to the plant.Respondentassertsthat Krimple was not discharged be-cause he spoke at the meeting for other employees as wellas himself, but for being drunk at the time and because hewas a victim of alcohol. I do not credit Browning's testimo-ny that Krimple became boisterous, "screaming" repeatedlythe words "a trial" which caused him to show Krimple thedoor. As indicated above, the testimony of all other witness-es,which I credit, is that it was after Browning stated em-ployeesmightmake more money from the programinstituted the evening before and Krimple responded "piecework, my ass" that Browning showed Krimple the door.Nor do I credit Browning's testimony that Krimple wasintoxicated at the time.It isclear that Browning had nocontact with Krimple that morning other than at the meet-ing on which to base such a conclusion. If Krimple was soclearly intoxicated, or if Browning believed Adeline Brown-ing that Krimple was drunk, and Krimple was dischargedfor this reason, logically Browning would have dischargedhim on sight 7 before the meeting began and Krimple identi-fied himself as employee spokesman. Browning did not doso. Instead, Browning revealed his aversion to Krimple'sacting as employee spokesman, and to any concerted actionby the employees, by telling Krimple to let the other em-ployees speak for themselves, and maintained this rejection7This is so particularly in view of the warning and probation Browningtestified he gave Krimple 2 weeks before.of Krimple's role as spokesman by asking the other men,after having disposed of Krimple, whether anyone else hadanything to say. I credit the testimony of fellow employeesthat Krimple was not intoxicated.I also reject Respondent's general assertion that Krimplewas discharged because he was a victim of alcohol. If Krim-ple was, indeed, discharged from his prior period of employ-ment with Respondent because of his drinking-anassertion Krimple denies-and if, as he testified, Browningknew that Krimple had a drinking problem in 1969 and1970, this was information which Respondent took intoaccount when admittedly it sought out Krimple to return towork for Respondent because they needed him. Moreover,when he was rehired Krimple made it known that he wasnot physically well and was under a doctor's care and, inmaking allowance for this fact, Browning hired Krimple towork part time or when he felt able to do so. That forsubstantial periods of time Krimple was able to work fulltime does not negate this arrangement. Moreover, Brown-ing had, only 2 weeks previously, taken from Krimple hissupervisory status and extra money for the express reasonthatKrimple was not able to maintain full employment.Since that time Krimple had worked a full 40-hour weekaccording to Respondent's attendance records. Thus, therewas no current event that had not been dealt with previouslyto suggest any new development in Krimple's conditionwarranting action at the time he was discharged.'There remains the question of whether the language usedby Krimple was so offensive and egregious as to constitutea departure from theres gestaeof the concerted activity suchas would expose Krimple in an area beyond the protectionof Section 7 of the Act. I find that it was not. Such languagein argumentation, in the context of current culture, is pre-sumably a part of the language of the shop since it is notunusual in books, theater, or cinema, might pass a televisioncensor, is common in the streets, and may not cause evena raised eyebrow in the drawing room, if one still exists. Itcan hardly be viewed as disrespect or insubordination to anemployer who works in the shop on a daily basis with hisemployees .9Accordingly, I find that, by discharging Krimple for hisrole as spokesman of the employees, which conduct I findto be protected concerted activity, Respondent interferedwith, restrained, and coerced employees in the exercise oftheir Section 7 rights to engage in concerted action for theirmutual aid and protection in violation of Section 8(a)(1) ofthe Act.As a defense to the allegation that Respondent has con-tinued to fail and refuse to reinstate Krimple to his formerposition, because of the aforesaid protected concerted activ-ity, Browning testified that Krimple has never asked for hisjob back. Although in the context of this case such a requestisnot required from a dischargee, Browning testified thatRespondent had decided Krimple could never return to hiss 1 view Browning's supplying of alcoholic beverages to employees at theplant, his observation of employees drinking without taking action thereon,and his own drinking habits, not as evidence of condonation, but as anindication of his tolerant attitude with respect to the consumption of alcohol-ic beverages which weighs against his assertion of this as the cause of dis-charge.9 SeeWill & Baumer Candle Co. Inc.,206 NLRB 772, and cases citedtherein. BROWNING INDUSTRIESjob under any circumstances. Clearly such an attitudeshows that an application by Krimple would have beenfutile. I find the violation as alleged in the complaint.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section2(2), (6), and (7) of the Act.2.By discharging Norbert C.Krimple,and thereafterfailing and refusing to reinstate him, because he engaged inprotected concerted activity, therebyinterfering with, re-straining,and coercingemployeesin the exercise of rightsguaranteedby Section 7 of the Act,Respondent has en-gaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent engaged in and is engag-ing in certain unfair labor practices it will be recommendedthat it cease and desist therefrom and take certain affirma-tive action deemed necessary to effectuate the policies of theAct. Having found that Respondent unlawfully dischargedNorbert C. Krimple on February 1, 1974, I shall recom-mend that Respondent offer him immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position withoutprejudice to any seniority or other rights and privileges hepreviously enjoyed, and make him whole for any loss of paysuffered as a result of its discrimination against him, bypayment to him ofa sumof money equal to that which henormally would have earned, absent the unlawful discharge,with backpay and interest computed under the establishedstandards of the Board, in accordance with the formula setforth in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:10 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ORDER10273The Respondent, Browning Industries, Venetian MarbleofKentucky, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees for engaging in concerted ac-tivities for their mutual aid or protection, or in any like orrelatedmanner, interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Norbert C. Krimple immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings, in the manner setforth in "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and all other records necessary for determina-tion of the amount of backpay due and the rights ofreinstatementunder the terms of this Order.(c)Post at its place of business in Louisville, Kentucky,copies of the attached notice marked "Appendix." I I Copiesof such notice, on forms provided by the Regional Directorfor Region 9, after being signed by an authorized represen-tative of Respondent, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order what stepsthe Respondent has taken to comply herewith.11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."